Title: To Thomas Jefferson from Thomas Moore, 10 December 1806
From: Moore, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            Washington City Decr 10th 1806—
                        
                        Herewith are inclosed extracts of the letters, which I this morning, had the honor of presenting to you.
                        I have the Honor to be, Very respectfully Sir, yr most Obdt. Servt.
                        
                            Tho. Moore
                            
                        
                     Enclosure
                                                
                             Extract of a letter from Capt. William Hall, of Charleston, So. Carolina, To his friend, Genl. Thomas
                                Moore, in Congress 
                             “The death of Capt. Pain of our Revenue Cutter taking place, a few days ago has left that command
                                vacant, Capt. Hayward a brotherinlaw to the Collector Mr. Simeon Theus, has been appointed by the latter to be
                                confirmed by Congress, & placed over the head of the Lieutenant who has been serving for eight years in our
                                Navey & in the Revenue concerns with great credit, which you will see by the number of the most Respectable
                                inhabitants of our City, The life of service you, as an old Officer must think with me, think it the Right of
                                Lieutenant Pennington, for without promotion what is to Stimulate an officer to do his duty faithfully to his Country,
                                in your charge I will take the liberty of leaving this truly enterprising officer, persuaded he will be ever greatfull
                                for your interest in his behalf.” &c. 
                     
                                Charleston 25th. Novr 1806—Signed William Hall
                        
                                
                            
                        
                                Capt. William Hall, is one of the Wardens of Charleston, is very popular in that City, well
                                    acquainted with naval Service, & a genuine Republican.
                            
                            
                                Tho. Moore
                                
                            
                  
                        
                     Enclosure
                        
                             Extract of a letter from Mr. John McDowell, a Reputable merchant of Charleston to Genl. Thomas
                                    Moore in Congress. 
                                 “The purport of this is to recommend to your notice Edward Pennington, a Lieutenant many years
                                    belonging to one of the Gunboats of our Harbour, On the death of Capt. Pain, our Custom house officer Mr. Theus,
                                    appointed a person to fill the vacancy, who is far inferior in abilites, or Knowledge of the duties of that
                                    office, compared with Lieut. Pennington, as Pennington has for eight years served with credit as a Lieut.
                                    & pilot. his long & faithful services I hope will be rewarded by promotion.”
                                    &c.&c. 
                                 Charleston Novr. 27th 1806 
                                
                                    Signed John Mc:Dowell
                                    
                                
                        
                    
               